Exhibit 10.6
EXECUTION VERSION
 

GUARANTY
made by
KBS REAL ESTATE INVESTMENT TRUST, INC.,
as guarantor,
in favor of
GRAMERCY INVESTMENT TRUST
And
GARRISON COMMERCIAL FUNDING XI LLC
individually and collectively, as Lender
And
GRAMERCY LOAN SERVICES LLC
as agent for the Lenders
Dated as of August 17, 2012
 




--------------------------------------------------------------------------------


GUARANTY
This GUARANTY (this “Guaranty”), dated as of August 17, 2012, made by KBS REAL
ESTATE INVESTMENT TRUST, INC., a Maryland corporation, having an address at c/o
KBS Capital Advisors, 620 Newport Center Dr., Suite 1300, Newport Beach, CA
092660 (“Guarantor”), in favor of GRAMERCY INVESTMENT TRUST, a Maryland real
estate investment trust, having an address at 420 Lexington Avenue, New York,
New York 10170, and GARRISON COMMERCIAL FUNDING XI LLC, a Delaware limited
liability company, having an address at 420 Lexington Avenue, New York, New York
10170 (together with their successors and assigns, hereinafter referred to
individually and collectively as “Lender” or “Lenders”) and GRAMERCY LOAN
SERVICES LLC, a Delaware limited liability company, as agent for the benefit of
the Lenders (“Agent” and together with Lender, individually and collectively,
the “Lender Party”).
R E C I T A L S:
A.Pursuant to that certain Mezzanine Loan Agreement dated as of the date hereof
(as the same may be amended, modified, supplemented or replaced from time to
time, the “Loan Agreement”) among KBS REIT PROPERTIES, LLC, KBS ACQUISITION
SUB-OWNER 5, LLC, KBS ACQUISITION SUB-OWNER 6, LLC, KBS ACQUISITION SUB-OWNER 7,
LLC, KBS ACQUISITION SUB-OWNER 8, LLC, and each a Delaware limited liability
company (individually and collectively, jointly and severally, as “Borrower”),
Agent and Lender, Lender has agreed to make a loan (the “Loan”) to Borrower in
an aggregate principal amount not to exceed $38,980,245.08, subject to the terms
and conditions of the Loan Agreement;
B.    As a condition to Lender’s making the Loan, Lender is requiring that
Guarantor execute and deliver to Lender Party this Guaranty;
C.    Guarantor hereby acknowledges that Guarantor will materially benefit from
Lender’s agreeing to make the Loan; and
D.    Guarantor acknowledges and agrees that each Lender has designated and
appointed Agent as the agent of such Lender under the Loan Documents, and Agent,
in such capacity, shall be entitled to take such action on its behalf under the
provisions of this Guaranty and the other Loan Documents;
NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of Lender to make the Loan
pursuant to the Loan Agreement, Guarantor hereby agrees, covenants, represents
and warrants to Lender Party as follows:
1.Definitions.



--------------------------------------------------------------------------------


(a)    All capitalized terms used and not defined herein shall have the
respective meanings given such terms in the Loan Agreement. In addition, as used
herein.
“Cash Equivalents” shall mean any of the following:
(i)    securities issued or directly and fully guaranteed or insured by the
United States or any agency or instrumentality thereof and having maturities of
not more than 12 months after the date of acquisition;
(ii)    time deposits or certificates of deposit of any bank of recognized
standing having capital and surplus in excess of $5,000,000,000 or whose
commercial paper rating is at least “A-1” by S&P and “P-1” by Moody’s;
(iii)    commercial paper rated at least “A-1” by S&P and “P-1” by Moody’s and
having maturities of not more than twelve months after the date of acquisition;
(iv)    direct obligations (or certificates representing an ownership interest
in such obligations) of any state of the United States (including any agency or
instrumentality thereof) the long term debt of which is rated “A3” or higher by
Moody’s and “A-” or higher by S&P (or rated the equivalent by at least one
nationally recognized statistical rating organization) and having maturities of
not more than twelve months after the date of acquisition; and
(v)    any money market funds that maintain a constant asset value and that are
rated “AAAm” by S&P or “AAAm-G” by S&P and Moody’s (or rated the equivalent by
at least one nationally recognized statistical rating organization).
“Company Party” shall mean Guarantor and any Subsidiary thereof that owns,
directly or indirectly, an interest in Borrower.
“Disposition” shall mean the sale, transfer, conveyance, license, lease (other
than leases having a term of 10 years or less (excluding any market based
renewals), or other disposition of any property by any Person to any Person who
is not a Company Party (including any sale and leaseback transaction and any
sale of equity interests).
“Equity Interest” shall mean any interest in a Person constituting a share of
stock or a partnership or membership interest or other right or interest in a
Person that is not characterized as indebtedness under GAAP.
“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such

2

--------------------------------------------------------------------------------


Indebtedness against loss (whether by virtue of partnership arrangements, by
agreement to keep-well, to purchase assets, goods, securities or services, or to
take-or-pay or otherwise). The amount of any Guarantee of a Person shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith. The terms “Guarantee” and “Guaranteed”
used as verbs shall have correlative meanings.
“Guaranteed Obligations” shall mean Borrower’s obligation to pay to Lender Party
(i) the Debt and (ii) all amounts in respect of all other obligations and
indemnities of Borrower under and as provided in the Loan Documents, as and when
the same is due in accordance therewith (and whether accrued prior to, on or
after such date).
“Indebtedness” shall mean for any Person: (i) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (ii) obligations of such Person to pay the deferred purchase
or acquisition price of property or services; (iii) obligations of such Person
under repurchase agreements, sale/buy-back agreements or like arrangements; (iv)
Indebtedness of others guaranteed by such Person; and (iv) Indebtedness of
general partnerships of which such Person is a general partner.
“Investment” shall mean with respect to any Person, (i) any purchase or other
acquisition by such Person of (x) any securities issued by, (y) a beneficial
interest in any securities issued by, or (z) any other equity ownership interest
in, any other Person, (ii) any purchase by such Person of all or a significant
part of the assets of a business conducted by any other Person, or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any other Person and (iii) any loan, advance (other
than deposits with financial institutions available for withdrawal on demand,
prepaid expenses, accounts receivable and similar items made or incurred in the
ordinary course of business as presently conducted) or capital contribution by
such Person to any other Person, including all Indebtedness of any other Person
to such Person arising from a sale of property by such Person other than in the
ordinary course of its business.
“Minimum Liquidity Amount” shall mean with respect to the Guarantor, all
unrestricted cash and cash equivalents of Guarantor (i.e., all available cash on
hand that Guarantor is not restricted from using for any purpose it determines
in its sole discretion).
“Permitted Refinance Indebtedness” shall mean Indebtedness issued or incurred by
any Company Party (but in all cases, excluding Borrower and any of its direct or
indirect subsidiaries) in connection with the refinancing, refunding, exchange
or replacement of existing Indebtedness of the type specified in clause (i) or
clause (iv) of the definition of “Indebtedness”;

3

--------------------------------------------------------------------------------


provided that (i) no Default shall have occurred and be continuing before and
after giving effect to such issuance or incurrence, (ii) such Indebtedness shall
not (A) in the case of any Indebtedness that is being refinanced that is
non-amortizing, include an amortization schedule shorter than 20 years and (B)
in the case of any other Indebtedness that is being refinanced, increase the
amount or frequency of amortization payments, (iii) to the extent the borrower
or borrowers of the indebtedness being refinanced, refunded, exchanged or
replaced is a Company Party, the borrower or borrowers of such Indebtedness also
shall be a Company Party, (iv) to the extent the guarantor or guarantors of the
indebtedness being refinanced, refunded, exchanged or replaced is a Company
Party, the guarantor or guarantors of such Indebtedness also shall be a Company
Party, and (v) the nature and terms of any guarantees of such Indebtedness shall
be substantially similar to those in existence with respect to any Indebtedness.
2.    Guaranty.
(a)    Guarantor hereby irrevocably, absolutely and unconditionally guarantees
to Lender Party the full, prompt and complete payment when due of the Guaranteed
Obligations.
(b)    All sums payable to Lender Party under this Guaranty shall be payable on
demand and without reduction for any offset, claim, counterclaim or defense.
(c)    Guarantor hereby agrees to indemnify, defend and save harmless Lender
Party from and against any and all costs, losses, liabilities, claims, causes of
action, expenses and damages, including reasonable attorneys’ fees and
disbursements, which Lender Party may suffer or which otherwise may arise by
reason of Borrower’s failure to pay any of the Guaranteed Obligations when due,
irrespective of whether such costs, losses, liabilities, claims, causes of
action, expenses or damages are incurred by Lender Party prior or subsequent to
(i) Lender Party’s declaring the Principal, interest and other sums evidenced or
secured by the Loan Documents to be due and payable, (ii) the commencement or
completion of foreclosure of the Collateral or (iii) the conveyance of all or
any portion of the Collateral in-lieu of foreclosure.
(d)    Guarantor agrees that no portion of any sums applied (other than sums
received from Guarantor in full or partial satisfaction of its obligations
hereunder), from time to time, in reduction of the Debt shall be deemed to have
been applied in reduction of the Guaranteed Obligations until such time as the
Debt has been paid in full, or Guarantor shall have made the full payment
required hereunder, it being the intention hereof that the Guaranteed
Obligations shall be the last portion of the Debt to be deemed satisfied.
(e)    Guarantor agrees that Lender Party may pursue all remedies available at
law and equity, including seeking specific performance or an injunction, to
enforce the terms of the Direction Letter.

4

--------------------------------------------------------------------------------


3.    Representations and Warranties. Guarantor hereby represents and warrants
to Lender Party as follows (which representations and warranties shall be given
as of the date hereof and shall survive the execution and delivery of this
Guaranty):
(a)    Organization, Authority and Execution. Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Maryland, and has all necessary power and authority to own its properties and to
conduct its business as presently conducted or proposed to be conducted and to
enter into and perform this Guaranty and all other agreements and instruments to
be executed by it in connection herewith. This Guaranty has been duly executed
and delivered by Guarantor.
(b)    Enforceability. This Guaranty constitutes a legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally.
(c)    No Violation. The execution, delivery and performance by Guarantor of its
obligations under this Guaranty has been duly authorized by all necessary
action, and do not and will not violate any law, regulation, order, writ,
injunction or decree of any court or governmental body, agency or other
instrumentality applicable to Guarantor, or result in a breach of any of the
terms, conditions or provisions of, or constitute a default under, or result in
the creation or imposition of any mortgage, lien, charge or encumbrance of any
nature whatsoever upon any of the assets of Guarantor pursuant to the terms of
Guarantor’s articles of organization, or any mortgage, indenture, agreement or
instrument to which Guarantor is a party or by which it or any of its properties
is bound. Guarantor is not in default under any other guaranty which it has
provided to Lender Party.
(d)    No Litigation. Guarantor has been served with no actions, suits or
proceedings at law or at equity, and to Guarantor’s best knowledge, there are no
action, suits, or proceedings at law or at equity threatened against or
affecting Guarantor or which involve or might involve the validity or
enforceability of this Guaranty or which might materially adversely affect the
financial condition of Guarantor or the ability of Guarantor to perform any of
its obligations under this Guaranty. Guarantor is not in default beyond any
applicable grace or cure period with respect to any order, writ, injunction,
decree or demand of any Governmental Authority which might materially adversely
affect the financial condition of Guarantor or the ability of Guarantor to
perform any of its obligations under this Guaranty.
(e)    Consents. All consents, approvals, orders or authorizations of, or
registrations, declarations or filings with, all Governmental Authorities
(collectively, the “Consents”) that are required in connection with the valid
execution, delivery and performance by Guarantor of this Guaranty have been
obtained and Guarantor agrees that all Consents

5

--------------------------------------------------------------------------------


required in connection with the carrying out or performance of any of
Guarantor’s obligations under this Guaranty will be obtained when required.
(f)    Financial Statements and Other Information. All financial statements of
Guarantor heretofore delivered to Lender Party are true and correct in all
material respects and fairly present the financial condition of Guarantor as of
the respective dates thereof, and no materially adverse change has occurred in
the financial conditions reflected therein since the respective dates thereof.
None of the aforesaid financial statements or any certificate or statement
furnished to Lender Party by or on behalf of Guarantor in connection with the
transactions contemplated hereby, and none of the representations and warranties
in this Guaranty contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein not misleading. Guarantor is not insolvent within the meaning
of the United States Bankruptcy Code or any other applicable law, code or
regulation and the execution, delivery and performance of this Guaranty will not
render Guarantor insolvent.
(g)    Consideration. Guarantor is the owner, directly or indirectly, of all of
the legal and beneficial equity interests in Borrower.
(h)    Current Amounts.
(i)    The total amount required to prepay the Repurchase Facilities in full,
including the payment of repurchase price, principal, interest and fees, is
$38,963,987.34.
(ii)    The Current Recourse Liability Amount is not greater than $122,588,300.
(iii)    On the date hereof, the available balance in the AFRT Cash Management
Account is not less than $6,000,000.
(i)    Neither Guarantor nor any Affiliate thereof is a party to any agreement
with a lender that requires KBS Capital Markets Group LLC and/or KBS Capital
Advisors LLC to act as deal manager, advisor or in any other similar capacity,
for Guarantor; except for that certain Amended and Restated Loan Agreement
between KBS Industrial Portfolio, LLC and various Affiliates thereof, as
Borrowers, and Wells Fargo Bank, National Association, as Agent for various
Lenders, dated as of July 9, 2008, pursuant to which the borrowers thereunder
agreed that KBS Capital Advisors, LLC will be the asset manager for a KBS
Affiliate, subject to the right to replace KBS Capital Advisor, LLC as manager
under certain specified conditions and with the lender’s reasonable consent.
4.    Financial Statements. Guarantor shall deliver to Lender Party, (a) within
90 days after the end of each fiscal year of Guarantor, a complete copy of
Guarantor’s annual

6

--------------------------------------------------------------------------------


financial statements audited by a “big four” accounting firm or another
independent certified public accountant reasonably acceptable to Lender Party;
(b) at the time filed with the Securities and Exchange Commission, or at any
earlier time that they become publicly available, a copy of each quarterly
financial statement (including a balance sheet as of the end of such fiscal
quarter and a statement of income and expense for such fiscal quarter); (c)
within 15 days after the end of each calendar month (i) the monthly and
year-to-date operating statements (noting net operating income and cash flows)
of Guarantor during such calendar month and (ii) a balance sheet for such
calendar month for Guarantor, in each case noting such information necessary and
sufficient under GAAP to fairly represent Guarantor’s financial position and
performance, in each case, certified by the chief financial officer of Guarantor
and in form, content, level of detail and scope reasonably satisfactory to
Lender Party; and (d) 20 days after request by Lender Party, such other
financial information with respect to Guarantor as Lender Party may reasonably
request in light of Guarantor’s then-present financial condition.
5.    Unconditional Character of Obligations of Guarantor.
(a)    The obligations of Guarantor hereunder shall be irrevocable, absolute and
unconditional, irrespective of the validity, regularity or enforceability, in
whole or in part, of the other Loan Documents or any provision thereof, or the
absence of any action to enforce the same, any waiver or consent with respect to
any provision thereof, the recovery of any judgment against Borrower, Guarantor
or any other Person or any action to enforce the same, any failure or delay in
the enforcement of the obligations of Borrower under the other Loan Documents or
Guarantor under this Guaranty, or any setoff, counterclaim, and irrespective of
any other circumstances which might otherwise limit recourse against Guarantor
by Lender Party or constitute a legal or equitable discharge or defense of a
guarantor or surety. Lender Party may enforce the obligations of Guarantor under
this Guaranty by a proceeding at law, in equity or otherwise, independent of any
loan foreclosure or similar proceeding or any deficiency action against Borrower
or any other Person at any time, either before or after an action against any of
the Properties or any part thereof, Borrower or any other Person. This Guaranty
is a guaranty of payment and performance and not merely a guaranty of
collection. Guarantor waives diligence, notice of acceptance of this Guaranty,
filing of claims with any court, any proceeding to enforce any provision of any
other Loan Document, against Guarantor, Borrower or any other Person, any right
to require a proceeding first against Borrower or any other Person, or to
exhaust any security (including, without limitation, the Properties) for the
performance of the Guaranteed Obligations or any other obligations of Borrower
or any other Person, or any protest, presentment, notice of default or other
notice or demand whatsoever (except to the extent expressly provided to the
contrary in this Guaranty).
(b)    The obligations of Guarantor under this Guaranty, and the rights of
Lender Party to enforce the same by proceedings, whether by action at law, suit
in equity or otherwise, shall not be in any way affected by any of the
following:

7

--------------------------------------------------------------------------------


(i)    any insolvency, bankruptcy, liquidation, reorganization, readjustment,
composition, dissolution, receivership, conservatorship, winding up or other
similar proceeding involving or affecting Borrower, the Properties or any part
thereof, Guarantor or any other Person;
(ii)    any failure by Lender Party or any other Person, whether or not without
fault on its part, to perform or comply with any of the terms of the Loan
Agreement, or any other Loan Documents, or any document or instrument relating
thereto;
(iii)    the sale, transfer or conveyance of any of the Properties or any
interest therein to any Person, whether now or hereafter having or acquiring an
interest in any of the Properties or any interest therein and whether or not
pursuant to any foreclosure, trustee sale or similar proceeding against Borrower
or any of the Properties or any interest therein;
(iv)    the conveyance to Lender Party, any Affiliate of Lender Party or Lender
Party’s nominee of any of the Properties or any interest therein by a
deed-in-lieu of foreclosure;
(v)    the release of Borrower or any other Person from the performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents by operation of law or otherwise; or
(vi)    the release in whole or in part of any collateral for any or all
Guaranteed Obligations or for the Loan or any portion thereof.
(c)    Except as otherwise specifically provided in this Guaranty, Guarantor
hereby expressly and irrevocably waives all defenses in an action brought by
Lender Party to enforce this Guaranty based on claims of waiver, release,
surrender, alteration or compromise and all setoffs, reductions, or impairments,
whether arising hereunder or otherwise.
(d)    Lender Party may deal with Borrower and Affiliates of Borrower in the
same manner and as freely as if this Guaranty did not exist and shall be
entitled, among other things, to grant Borrower or any other Person such
extension or extensions of time to perform any act or acts as may be deemed
advisable by Lender Party, at any time and from time to time, without
terminating, affecting or impairing the validity of this Guaranty or the
obligations of Guarantor hereunder.
(e)    No compromise, alteration, amendment, modification, extension, renewal,
release or other change of, or waiver, consent, delay, omission, failure to act
or other action with respect to, any liability or obligation under or with
respect to, or of any of the terms, covenants or conditions of, the Loan
Documents shall in any way alter, impair or affect any of

8

--------------------------------------------------------------------------------


the obligations of Guarantor hereunder, and Guarantor agrees that if any Loan
Document are modified with Lender Party’s consent, the Guaranteed Obligations
shall automatically be deemed modified to include such modifications.
(f)    Lender Party may proceed to protect and enforce any or all of its rights
under this Guaranty by suit in equity or action at law, whether for the specific
performance of any covenants or agreements contained in this Guaranty or
otherwise, or to take any action authorized or permitted under applicable law,
and shall be entitled to require and enforce the performance of all acts and
things required to be performed hereunder by Guarantor. Each and every remedy of
Lender Party shall, to the extent permitted by law, be cumulative and shall be
in addition to any other remedy given hereunder or now or hereafter existing at
law or in equity.
(g)    No waiver shall be deemed to have been made by Lender Party of any rights
hereunder unless the same shall be in writing and signed by Lender Party, and
any such waiver shall be a waiver only with respect to the specific matter
involved and shall in no way impair the rights of Lender Party or the
obligations of Guarantor to Lender Party in any other respect or at any other
time.
(h)    At the option of Lender Party, Guarantor may be joined in any action or
proceeding commenced by Lender Party against Borrower in connection with or
based upon any other Loan Documents and recovery may be had against Guarantor in
such action or proceeding or in any independent action or proceeding against
Guarantor to the extent of Guarantor’s liability hereunder, without any
requirement that Lender Party first assert, prosecute or exhaust any remedy or
claim against Borrower or any other Person, or any security for the obligations
of Borrower or any other Person.
(i)    Guarantor agrees that this Guaranty shall continue to be effective or
shall be reinstated, as the case may be, if at any time any payment is made by
Borrower or Guarantor to Lender Party and such payment is rescinded or must
otherwise be returned by Lender Party (as determined by Lender Party in its sole
and absolute discretion) upon insolvency, bankruptcy, liquidation,
reorganization, readjustment, composition, dissolution, receivership,
conservatorship, winding up or other similar proceeding involving or affecting
Borrower or Guarantor, all as though such payment had not been made.
(j)    In the event that Guarantor shall advance or become obligated to pay any
sums under this Guaranty or in connection with the Guaranteed Obligations or in
the event that for any reason whatsoever Borrower or any subsequent owner of any
of the Properties or any part thereof is now, or shall hereafter become,
indebted to Guarantor, Guarantor agrees that (i) the amount of such sums and of
such indebtedness and all interest thereon shall at all times be subordinate as
to lien, the time of payment and in all other respects to all sums, including
principal and interest and other amounts, at any time owed to Lender Party under
the Loan Documents, and (ii) Guarantor shall not be entitled to enforce or
receive payment thereof

9

--------------------------------------------------------------------------------


until all principal, Interest and other sums due pursuant to the Loan Documents
have been paid in full. Nothing herein contained is intended or shall be
construed to give Guarantor any right of subrogation in or under the Loan
Documents or any right to participate in any way therein, or in the right, title
or interest of Lender Party in or to any collateral for the Loan,
notwithstanding any payments made by Guarantor under this Guaranty, until the
actual and irrevocable receipt by Lender Party of payment in full of all
principal, Interest and other sums due with respect to the Loan or otherwise
payable under the Loan Documents. If any amount shall be paid to Guarantor on
account of such subrogation rights at any time when any such sums due and owing
to Lender Party shall not have been fully paid, such amount shall be paid by
Guarantor to Lender Party for credit and application against such sums due and
owing to Lender Party.
(k)    Guarantor’s obligations hereunder shall survive a foreclosure,
deed-in-lieu of foreclosure or similar proceeding involving any of the
Properties and the exercise by Lender Party of any of all of its remedies
pursuant to the Loan Documents.
6.    Covenants.
(a)    Guarantor shall, and shall cause KBS Acquisition Sub, LLC and each of its
subsidiaries to:
(i)    remit all Excess Collateral Proceeds to Lender Party, up to the amount
necessary to fully repay the Loan including all interest accrued to the date of
prepayment and any other sums then due and payable by Borrower to Lender Party,
immediately upon becoming available; and
(ii)    remit all Excess Non-Collateral Proceeds to Lender Party, up to the
amount necessary to fully repay the Loan including all interest accrued to the
date of prepayment and any other sums then due and payable by Borrower to Lender
Party, immediately upon becoming available; provided, however, the first $75
million of Excess Non-Collateral Proceeds may be retained and used by Guarantor
and its Affiliates for working capital to operate their respective businesses in
the normal course or for any principal payment under any loan where the amount
of such repayment or prepayment is mandatory under the loan documents associated
with such loan (including upon maturity thereof), other than (A) the payment to
any Affiliate of Guarantor, or any partner, member, shareholder or participant
of any such Person, including, without limitation, the payment of any dividend,
distribution, fee, principal, interest or leasing payment (except for payments
pursuant to the Advisory Agreement and the AIP Reimbursement Agreement, which
are expressly permitted by Section 6(f)(viii) hereof) or (B) the optional
repayment or optional prepayment of any indebtedness of Guarantor or any
Affiliate thereof to any third party (other than Lender Party). Notwithstanding
anything to the contrary in this Section 6(a)(ii), any Excess Non-Collateral
Proceeds may be used to repay or prepay all or a portion of the CF Branch
Mortgage Loan, and any amounts

10

--------------------------------------------------------------------------------


applied to repay all or a portion of such loan will not be deemed to be funds
retained and used by Guarantor and its Affiliates for the purpose of the first
sentence of this Section 6(a)(ii).
(b)    Guarantor shall not, and shall not permit Borrower or any Owner to,
change its name, identity (including its trade name or names) or Guarantor’s,
Borrower’s or any Owner’s corporate, partnership or other structure without
notifying Lender Party of such change in writing at least thirty (30) days prior
to the effective date of such change and, in the case of a change in
Guarantor’s, Borrower’s or Owner’s structure, without first obtaining the prior
written consent of Lender Party, which consent shall not be unreasonably
withheld or delayed provided the change does not impair the validity and
priority of all Liens granted or otherwise given to Lender Party under the Loan
Documents. Guarantor shall, and shall cause Borrower and any Owner to, execute
and deliver to Lender Party, prior to or contemporaneously with the effective
date of any such change, any financing statement or financing statement change
required by Lender Party to establish or maintain the validity, perfection and
priority of the security interest granted under the Loan Documents. At the
request of Lender Party, Guarantor shall, and shall cause Borrower and any Owner
to, execute a certificate in form satisfactory to Lender Party listing the trade
names under which any such Owner intends to operate any of the Properties,
representing and warranting that such Owner does business under no other trade
name with respect to such Properties.
(c)    Guarantor shall not permit Borrower (except for KBS REIT Properties, LLC)
or any Owner to purchase any new real property or to enter into any line of
business other than the ownership of the limited liability company interests in
the Owners or the ownership and operation of the Properties, as applicable, or
make any material change in the scope or nature of its business objectives,
purposes or operations, or undertake or participate in activities other than the
continuance of its present business or otherwise cease to (i) own the limited
liability company interests in such Owners, (ii) operate the Properties in the
manner in which they are currently operated or (iii) terminate such business for
any reason whatsoever (other than temporary cessation in connection with
renovations to any of the Properties), except to the extent expressly permitted
by the Loan Documents and the Senior Loan Documents.
(d)    Guarantor shall use commercially reasonable efforts to provide Lender
Party with thirty (30) days prior written notice of its intent to terminate or
replace KBS Capital Markets Group LLC and/or KBS Capital Advisors LLC as its
deal manager or advisor, as applicable (provided that in no event will such
notice be delivered more than five days after Guarantor’s board of directors
elects to cause such termination or replacement).
(e)    Guarantor shall permit any authorized representatives designated by
Lender Party to visit, examine, audit, and inspect, upon reasonable notice and
during normal business hours, each Property including Guarantor’s and Borrower’s
financial and accounting records, and to make copies and take extracts
therefrom, and to discuss its and their affairs,

11

--------------------------------------------------------------------------------


finances and business with its and their officers and independent public
accountants (with Guarantor’s and Borrower’s representative(s) present in all
instances), at such reasonable times during normal business hours and as often
as may be reasonably requested. Guarantor shall cause its Affiliates to make all
books of account and records so available at the office where the same are
regularly maintained. Lender Party shall have the right to copy, duplicate and
make abstracts from such books and records as Lender Party may require. During
the continuance of an Event of Default, Guarantor shall, and shall cause
Borrower to, pay any costs reasonably incurred by Lender Party to examine such
books, records and accounts. Guarantor acknowledges and agrees that (i) all of
such audits, inspections and reports shall be made for the sole benefit of
Lender Party, and not for the benefit of Guarantor, Borrower or any third party,
and neither Lender Party nor Lender Party’s auditors or inspectors or any of
Lender Party’s representatives, agents or contractors assumes any responsibility
or liability (except to Lender Party) by reason of such audits, inspections or
reports, (ii) neither Guarantor nor Borrower will rely upon any of such audits,
inspections or reports for any purpose whatsoever, and (iii) the performance of
such audits, inspections and reports will not constitute a waiver of any of the
provisions of this Guaranty or any other Loan Document or any of the obligations
of Guarantor or Borrower hereunder or thereunder. At any time during the term of
the Loan, Guarantor shall, and shall cause Borrower to, cooperate with Lender
Party and use reasonable efforts to assist Lender Party in obtaining an
appraisal of each Property. Such cooperation and assistance from Guarantor and
Borrower shall include, but not be limited to, the obligation to provide Lender
Party or Lender Party’s appraiser with the following: (1) reasonable access to
each Property, (2) a current certified rent roll for each Property in form and
substance satisfactory to Lender Party, including current asking rents and a
history of change in asking rents and historical vacancy for the past three
years, (3) current and budgeted income and expense statements for the prior
three years, (4) the then existing site plans and surveys of each Property, (5)
the building plans and specifications, including typical elevation and floor
plans, to the extent in Guarantor’s or Borrower’s possession or reasonably
available to Guarantor or Borrower; (6) the current and prior year real estate
tax bills, (7) a detailed list of past and scheduled capital improvements and
the costs thereof, (8) all environmental reports and other applicable
information relating to each Property, and (9) copies of all recent
appraisals/property description information or brochures, including descriptions
of amenities and services relating to each Property to the extent in Guarantor’s
or Borrower’s possession or reasonably available to Guarantor or Borrower. The
appraiser performing any such appraisal shall be engaged by Lender Party and any
such reports shall be the property of Lender Party, remain confidential and
Lender Party shall have no obligation to provide such reports or any information
therein to Borrower or Guarantor. Neither Guarantor or Borrower shall be
responsible for any fees payable to said appraiser in connection with an
appraisal of each Property. Guarantor shall, or shall cause Borrower to,
cooperate with Lender Party with respect to any proceedings before any
Governmental Authority which may in any way affect the rights of Lender Party
hereunder or any rights obtained by Lender Party under any of the Loan Documents
and, in connection therewith, not prohibit Lender Party, at its election, from
participating in any such proceedings.

12

--------------------------------------------------------------------------------


(f)    So long as the Guaranteed Obligations remain outstanding, Guarantor shall
not, and shall not permit Borrower or any other Company Party, as applicable,
to:
(i)    Voluntarily enter into any transaction or merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding up or dissolution) or sell substantially all of its assets,
except to the extent expressly permitted by the Loan Documents and the Senior
Loan Documents. Anything in this Guaranty or the Loan Documents to the contrary
notwithstanding, one hundred percent (100%) of the legal and beneficial
membership interest in Borrower shall at all times be owned directly or
indirectly by Guarantor.
(ii)    Enter into any transaction, including, without limitation, any purchase,
sale, lease or exchange of property or the rendering of any service, with any
Affiliate unless such transaction is (1) contemplated by or not otherwise
prohibited under the Loan Agreement, (2) in the ordinary course of the
Guarantor’s, Borrower’s or any other Company Party’s business and (3) upon fair
and reasonable terms no less favorable to Guarantor, Borrower or such Company
Party than it would obtain in a comparable arm’s length transaction with a
Person which is not an Affiliate, or make a payment that is not otherwise
permitted by this Section 6(f)(ii) to any Affiliate.
(iii)    Create incur, assume or suffer to exist any Lien upon any of its
property, assets or revenue, whether now owned or hereafter acquired, other than
the following:
(1)
Liens pursuant to or under, or permitted by, any Loan Documents;

(2)
Liens existing as of the date hereof;

(3)
Permitted Encumbrances on the assets of each Borrower and each Company Party; or

(4)
Liens securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clause (2) without any change in
the assets subject to such Lien and to the extent such renewal, extension,
refinancing or refunding is permitted by Section 6(f)(v).

(iv)    Make or hold any Investments, except:
(1)
Investments by any Borrower and any Company Party in assets that were Cash
Equivalents when such Investment was made;


13

--------------------------------------------------------------------------------


(2)
loans or advances to officers, directors, members of management and employees of
Guarantor in an aggregate amount not to exceed $1,000,000 at any time
outstanding, for business-related travel, entertainment, relocation and
analogous ordinary business purposes (determined without regard to any
write-downs or write-offs of such loans or advances);

(3)
Investments (A) consisting of extensions of credit in the nature of accounts
receivable or note receivable arising from the grant of trade credit in the
ordinary course of business, and (B) received in satisfaction or partial
satisfaction thereof from financially troubled account debtors in the ordinary
course of business;

(4)
Investments existing on the date hereof and any modification, replacement,
renewal or extension thereof, provided that the amount of the original
Investment is not increased except by the terms (existing on the date hereof) of
such Investment or otherwise permitted by this Section 6(f)(iv);

(5)
promissory notes and other non-cash consideration received in connection with
Dispositions permitted by Section 6(f)(ix);

(6)
Investments (including debt obligations and Equity Investments) received in
connection with the bankruptcy or reorganization of any Person and in settlement
of obligations of, or disputes with, any Person arising in the ordinary course
of business and upon foreclosure with respect to any secured Investment or other
transfer of title with respect to any secured Investment;

(7)
Guarantees by any Company Party or any Borrower of leases (other than
Capitalized Leases) or of other obligations that do not constitute Indebtedness,
in each case, entered into in the ordinary course of business;

(8)
Non-recourse carve-out guarantees by Guarantor, any Borrower, or any other
Company Party, of obligations constituting Indebtedness and any other guaranty
of Indebtedness to the extent permitted under the Loan Agreement or under this
Guaranty;

(9)
Investments to the extent required by or made pursuant to joint venture
agreements or other binding arrangements entered into between parties to any
joint venture, in each case as in effect as of


14

--------------------------------------------------------------------------------


the date hereof or as amended thereafter as permitted under the Loan Documents;
(10)
Investments in Borrower or any other Company Party, the proceeds of which will
be applied to repay the Loan; or

(11)
other Investments in an aggregate amount not to exceed $15,000,000 (which amount
shall count as funds retained and used by Guarantor and its Affiliates in
determining whether the $75,000,000 threshold in Section 6(ii) has been
reached).

(v)    Create, incur, assume or suffer to exist any Indebtedness, except:
(1)
Indebtedness consisting of the Loan;

(2)
Indebtedness (including guarantees, indemnities and similar agreements)
outstanding as of the date hereof (and also including the right to draw
additional funds under lines of credit or amounts allowable under loans
currently in place under which there is a right to draw additional funds, so
long as such draws are in amounts that do not exced the maximum amount available
as of the date of this Agreement) and any Permitted Refinance Indebtedness;

(3)
Capital Expenses and purchase money Indebtedness of any Company Party or any
Borrower to finance the acquisition of fixed assets and any Permitted Refinance
Indebtedness thereof, provided that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $30,000,000 (which
amount shall count as funds retained and used by Guarantor and its Subsidiaries
in determining whether the $75,000,000 threshold in Section 6(ii) has been
reached);

(4)
Indebtedness representing deferred compensation to employees of any Company
Party or any Borrower;

(5)
Guaranties and indemnities, and similar agreements, incurred by any Company
Party or any Borrower in respect of any Indebtedness; provided, however, none of
Guarantor or any of its Subsidiaries that owns, directly or indirectly, an
interest in Borrower, shall grant, create, incur, or permit to exist any
Recourse Liability, whether pursuant to a guaranty, an indemnity or other


15

--------------------------------------------------------------------------------


agreement to become secondarily liable for any obligation of any other Person,
other than (i) the current Recourse Liabilities of Guarantor and its
Subsidiaries, (ii) new Recourse Liabilities in an amount not to exceed
$75,000,000, and (iii) upon the refinancing of any loan that forms part of
Existing Non-Owner Indebtedness, an amount equal to fifty percent (50%) of the
original principal balance of such loan, provided any such refinanced Existing
Non-Owner Indebtedness does not mature earlier than six (6) months after the
Stated Maturity Date; or
(6)
Indebtedness arising out of customary and ordinary operating expenses for the
ownership, operation and maintenance of real property and/or equity interests,
including, without limitation, insurance premiums, payments under maintenance
contracts, payments under capital contracts associated with respect to ordinary
course operation of real property, leasing commissions, accounting fees and
attorneys fees.

For avoidance of doubt, Lender Party acknowledges and agrees that no Borrower
nor any Company Party shall be prohibited from executing, and every Company
Party and every Borrower shall be expressly permitted to execute, guaranties,
indemnities and similar agreements to cover those obligations and/or liabilities
of the type described as exceptions in the definition of Recourse Liability.
(vi)    Make any (A) payment on account of, or set apart assets for, a sinking
or other analogous fund for the purchase, redemption, defeasance, retirement or
other acquisition of any equity or partnership interest of Borrower or any
Company Party, whether now or hereafter outstanding, or (B) dividend or other
distribution in money or in kind in, respect of any of the foregoing, or to any
shareholder or equity owner of Borrower or any Company Party either directly or
indirectly, whether in cash or property or in the obligations of Borrower or any
Company Party or any of Borrower’s subsidiaries, provided, that the foregoing
shall not restrict Guarantor, Borrower or any Company Party from making
distributions in the minimum amount necessary (w) to enable Guarantor to
maintain its taxable status as a real estate investment trust, (x) to allow
Guarantor to mitigate taxes on its undistributed real estate investment trust
taxable income, (y) to comply with the terms of the Loan Documents, and (z) make
stock redemptions for death, disability, “qualifying disability” or
“determination of incompetence” pursuant to the SRP.
(vii)    Enter into any amendment or modification of the AIP Reimbursement
Agreement or the Advisory Agreement without obtaining the prior written consent
of Lender Party unless any such amendment or modification does not (A)

16

--------------------------------------------------------------------------------


increase (x) the fees and expenses payable by, or other monetary obligations of,
the Guarantor, or (y) the frequency of any such payments or (B) otherwise make
compliance with the terms of any such agreement materially more onerous on any
Affiliate of Borrower.
(viii)    Distribute or pay fees or other amounts due from time to time under
the terms of the AIP Reimbursement Agreement or the Advisory Agreement (as may
be amended, restated or replaced) at any time that Guarantor’s Minimum Liquidity
Amount is not at least $10,000,000, without obtaining the prior written consent
of Lender Party. Upon reasonable request from Lender, from time to time,
Guarantor shall deliver evidence reasonably acceptable to Lender that
Guarantor’s Minimum Liquidity Amount is at least $10,000,000, which evidence
shall be certified to be true and correct by the chief financial officer of
Guarantor. In determining Guarantor’s Minimum Liquidity Amount, the funds
available in, or paid to Lender from, the AFRT Cash Management Account, shall be
deemed to be Current Assets (as defined in the Guaranty) of Guarantor (i.e.,
such amounts shall count toward, on a dollar for dollar basis, the $10,000,000
Minimum Liquidity Amount to be maintained). If either Lender or Borrower applies
sums in the AFRT Cash Management Account to repay the Debt in accordance with
Section 2.3.2 or 3.2(c) of the Loan Agreement, then Guarantor’s Minimum
Liquidity Amount will be reduced one dollar for each dollar that is so applied
by Lender.
(ix)    Make any Disposition except:
(1)
Dispositions of property by any Borrower or any Company Party to a third-party
in an arms-length transaction so long as the proceeds of such Distribution are
distributed in accordance with the terms of the Loan Documents;

(2)
Dispositions of obsolete, used, surplus or worn out property, whether now owned
or hereafter acquired and Dispositions of property no longer used or useful in
the conduct of the business of the Company Parties or the Borrowers, in each
case, in the ordinary course of its business;

(3)
Dispositions of property the extent that (A) such property is exchanged for
credit against the purchase price of similar replacement property or (B) the
proceeds of such Disposition are promptly applied to the purchase price of such
replacement property;

(4)
Dispositions of Cash Equivalents;


17

--------------------------------------------------------------------------------


(5)
Dispositions of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business;

(6)
Dispositions of Investments in join ventures, to the extent required by, or made
pursuant to joint venture agreements or other binding arrangements entered into
between parties to any joint venture, in each case as in effect as of the date
hereof or as amended thereafter as permitted by the Loan Documents; or

(7)
With respect to Guarantor, the entry into any leases, licenses, occupancy
agreements or other agreements under which Guarantor is a lessor (A) with a
duration less than or equal to 10 years or (B) with the prior written consent of
Lender Party (such consent not to be unreasonably withheld), with a duration
greater than 10 years.

(x)    (A) be a party to any contractual obligation, the compliance with one or
more of which would have a material adverse effect, or the performance of which
by the applicable Company Party, either unconditionally or upon the happening of
an event, would result in a Lien (other than a Lien permitted under Section
6(f)(iii)) on the assets of such Company Party, or (B) become subject to one or
more charter or corporate restrictions that would, in the aggregate, have a
material adverse effect on the applicable Company Party.
(g)    cause its applicable Affiliates to comply with (i) the terms of Loan
Agreement that apply to any such Affiliates, including, without limitation,
Section 2.3.2(b) and Section 3 thereof and (ii) the Direction Letters.
(h)    In the event that the original Principal amount is not sufficient to
satisfy the outstanding balance of the Repurchase Facilities, to advance such
funds (taking into account the Loan) as may be required to pay off the
outstanding balance of the Repurchase Facilities in full.
(i)    During the Term, Guarantor shall (A) use commercially reasonable efforts
to provide Lender Party with thirty (30) days prior notice of its intent to
amend the SRP (provided that in no event will such notice be delivered more than
five days after Guarantor’s board of directors passes such an amendment), which
notice shall set out in sufficient detail, as determined by Lender Party, a
description of the proposed amendment and (B) not amend the SRP to the extent
that any such amendment would reasonably be likely to (i) increase the number of
shares that may be redeemed pursuant to the SRP or the frequency with which any
shares may be redeemed or (ii) enable any holder of shares to redeem its shares
earlier than any such holder would have otherwise been able to redeem its shares
under the terms of the SRP in effect as of the date hereof.

18

--------------------------------------------------------------------------------


(j)    Guarantor shall, and shall cause its applicable Affiliates to, at all
times during the Term, maintain an available balance in the AFRT Cash Management
Account of not less than $6,000,000; provided that if funds in the AFRT Cash
Management Account are applied to reduce the Debt in accordance with Section
2.3.2(d) or Section 3.2(c) of the Loan Agreement, then the minimum available
balance in the AFRT Cash Management Account required under this Section 6(j)
will be reduced by the amount of such funds applied to reduce the Debt. If at
any time the AFRT Minimum Balance is not maintained (for any reason including,
without limitation, due to the payment of bank fees), Guarantor shall
immediately notify Lender Party and fund such amounts as are necessary into the
AFRT Cash Management Account, to cure such non-compliance.
7.    Entire Agreement/Amendments. This instrument represents the entire
agreement between the parties in respect of the transactions contemplated
hereby, and all prior agreements, understandings and negotiations among or
between the parties, whether oral or written, are superseded by the terms of
this. The terms of this Guaranty shall not be waived, altered, modified,
amended, supplemented or terminated in any manner whatsoever except by written
instrument signed by Lender Party and Guarantor.
8.    Successors and Assigns. This Guaranty shall be binding upon Guarantor, and
Guarantor’s estate, heirs, personal representatives, successors and assigns, may
not be assigned or delegated by Guarantor and shall inure to the benefit of
Lender Party and its successors and assigns.
9.    Applicable Law and Consent to Jurisdiction. This Guaranty shall be
governed by, and construed in accordance with, the substantive laws of the State
of New York. Guarantor irrevocably (a) agrees that any legal suit, action or
other proceeding against Guarantor arising out of or relating to this Guaranty
shall be, at Lender Party’s election, instituted in any federal or state court
in (i) New York County, (ii) the State of domicile of Borrower or (iii) the
State of domicile of Guarantor and Guarantor and Borrower waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding, and Guarantor hereby irrevocably submits to the
jurisdiction of any such court in any suit, action or proceeding. Any legal
suit, action or proceeding against Lender Party arising out of or relating to
this Guaranty shall be instituted in any federal or state court in New York
County, New York. Guarantor does hereby designate and appoint National
Registered Agents, Inc., 111 Eighth Avenue, New York, New York 10011, Attention:
Service of Process Department, as its authorized agent to accept and acknowledge
on its behalf service of any and all process which may be served in any such
suit, action or proceeding in any federal or state court in New York, New York,
and agrees that service of process upon said agent at said address and written
notice of said service of borrower mailed or delivered to Guarantor in the
manner provided herein shall be deemed in every respect effective service of
process upon Guarantor (unless local law requires another method of service), in
any such suit, action or proceeding in the state of New York. Guarantor (i)
shall give prompt notice to Lender Party of any changed address of its

19

--------------------------------------------------------------------------------


authorized agent hereunder, (ii) may at any time and from time to time designate
a substitute authorized agent with an office in New York, New York (which office
shall be designated as the address for service of process), and (iii) shall
promptly designate such a substitute if its authorized agent ceases to have an
office in New York, New York or is dissolved without leaving a successor.
10.    Section Headings. The Section headings in this Guaranty are included
herein for convenience of reference only and shall not constitute a part of this
Guaranty for any other purpose. The Schedules attached hereto, are hereby
incorporated by reference as a part of the Guaranty with the same force and
effect as if set forth in the body hereof.
11.    Severability. Wherever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.
12.    WAIVER OF TRIAL BY JURY. GUARANTOR HEREBY AGREES NOT TO ELECT A TRIAL BY
JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THIS GUARANTY, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN
ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.
13.    Notices. All notices, consents, approvals and requests required or
permitted hereunder (a “Notice”) shall be given in writing and shall be
effective for all purposes if either hand delivered with receipt acknowledged,
or by a nationally recognized overnight delivery service (such as Federal
Express), or by certified or registered United States mail, return receipt
requested, postage prepaid, or by facsimile and confirmed by facsimile answer
back, in each case addressed as follows (or to such other address or Person as a
party shall designate from time to time by notice to the other party): If to
Agent: Gramercy Loan Services, 420 Lexington Avenue, New York, New York 10170,
Attention: Michael G. Kavourias, Telecopier (212) 297-1090. If to Lender:
Gramercy Investment Trust, 420 Lexington Avenue, New York, New York 10170,
Attention: Michael G. Kavourias, Telecopier (212) 297-1090, and Garrison
Investment Group LP, 1350 Avenue of the Americas, 9th Floor, New York, NY 10019,
Attn: Eric Rosenthal, with a copy to: Garrison Investment Group LP, 1350 Avenue
of the Americas, 9th Floor, New York, NY 10019, Attn: Julian Weldon and Skadden,
Arps, Slate, Meagher & Flom LLP, Four

20

--------------------------------------------------------------------------------


Times Square, New York, New York 10036, Attention: Harvey R. Uris, Esq.,
Telecopier: (917) 777-2212; if to Guarantor: c/o KBS Capital Advisors, 620
Newport Center Dr., Suite 1300, Newport Beach, California 092660, Attention:
David E. Snyder, Telecopier: (949) 417-6518, with a copy to: Greenberg Traurig,
LLP, 3161 Michelson Drive, Suite 1000, Irvine, California 92612, Attention:
Bruce Fischer, Esq., Telecopier: (949) 732-6501. A notice shall be deemed to
have been given: in the case of hand delivery, at the time of delivery; in the
case of registered or certified mail, when delivered or the first attempted
delivery on a Business Day; or in the case of overnight delivery, upon the first
attempted delivery on a Business Day.
14.    Guarantor’s Receipt of Loan Documents. Guarantor by its execution hereof
acknowledges receipt of true copies of all of the Loan Documents, the terms and
conditions of which are hereby incorporated herein by reference.
15.    Interest; Expenses.
(a)    If Guarantor fails to pay all or any sums due hereunder upon demand by
Lender Party, the amount of such sums payable by Guarantor to Lender Party shall
bear interest from the date of demand until paid at the Default Rate in effect
from time to time.
(b)    Guarantor hereby agrees to pay all costs, charges and expenses, including
reasonable attorneys’ fees and disbursements, that may be incurred by Lender
Party in enforcing the covenants, agreements, obligations and liabilities of
Guarantor under this Guaranty.
16.    Specific Limitation on Guaranty and Indemnity Obligations. Guarantor and
Lender Party hereby confirm that it is the intention of Guarantor and Lender
Party that this Guaranty not constitute a fraudulent transfer or fraudulent
conveyance (a “Fraudulent Conveyance”) under the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act or any other debtor relief law or insolvency law
(whether statutory, common law, case law or otherwise) or any jurisdiction
whatsoever (collectively, the “Bankruptcy Laws”). To give effect to the
foregoing intention of Guarantor and Lender Party, each of such parties hereby
irrevocably agrees that the Guaranteed Obligations shall be limited to (but
shall not be less than) such maximum amount as will, after giving effect to the
maximum amount of such obligations and all other liabilities (whether contingent
or otherwise) of Guarantor that are relevant under such Bankruptcy Laws, result
in the Guaranteed Obligations not constituting a Fraudulent Conveyance under the
Bankruptcy Laws, as of the date of execution and delivery of this Guaranty.
17.    Certain Additional Rights of Lender Party. Notwithstanding anything to
the contrary which may be contained in this Guaranty or the Loan Agreement,
Lender Party shall have:
(a)    the right to routinely consult with Guarantor’s and Borrower’s management
regarding the significant business activities and business and financial

21

--------------------------------------------------------------------------------


developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances;
(b)    the right, in accordance with the terms of this Guaranty and the Loan
Agreement, to examine the books and records of Guarantor and Borrower at any
time upon reasonable notice; and
(c)    the right, without restricting any other rights of Lender Party under
this Guaranty or the Loan Agreement (including any similar right), to restrict
the transfer of direct or indirect interests in Guarantor or Borrower, and the
right to restrict the transfer of interests in any Company Party, except for any
transfer that is a Permitted Transfer.
18.    Additional Guarantor Waivers. To the extent California law applies,
Guarantor hereby waives all rights and defenses arising out of an election of
remedies by Lender Party (including, without limitation, any defense to
enforcement of this Guaranty based upon Union Bank v. Gradsky, 265 Cal. App. 2d
40 (1968) or subsequent cases) even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for guaranteed obligations, has
destroyed Guarantor’s rights of subrogation and reimbursement against the
principal by the operation of Section 580d of the California Code of Civil
Procedure or otherwise. Specifically, and without in any way limiting the
foregoing, Guarantor hereby waives any rights of subrogation, indemnification,
contribution or reimbursement arising under Sections 2846, 2847, 2848 and 2849
of the California Civil Code or any right of recourse to or with respect to
Borrower or the assets or property of Borrower or to any collateral for the
Loan. In connection with the foregoing, Guarantor expressly waives any and all
rights of subrogation against Borrower, and Guarantor hereby waives any rights
to enforce any remedy which Lender Party may have against Borrower and any right
to participate in any collateral for the Loan. Guarantor recognizes that,
pursuant to Section 580d of the California Code of Civil Procedure, Lender
Party’s realization through nonjudicial foreclosure upon any real property
constituting security for Borrower’s obligations under the Loan Documents could
terminate any right of Lender Party to recover a deficiency judgment against
Borrower, thereby terminating subrogation rights which such parties otherwise
might have against Borrower. In the absence of an adequate waiver, such a
termination of subrogation rights could create a defense to enforcement of this
Guaranty against such parties. Guarantor hereby unconditionally and irrevocably
waives any such defense. In addition to and without in any way limiting the
foregoing, Guarantor hereby subordinates any and all indebtedness of Borrower
now or hereafter owed to Guarantor to all the indebtedness of Borrower to Lender
Party and agrees with Lender Party that until such time as Lender Party may have
no further claim against Borrower, Guarantor shall not demand or accept any
payment of principal or interest from Borrower, claim any offset or other
reduction of Guarantor’s obligations hereunder because of any such indebtedness
and shall not take any action to obtain any of the collateral for the Loan.
Further, Guarantor shall not have any right of recourse against Lender Party by
reason of any action Lender Party may take or omit to take under the provisions
of this Guaranty or under the provisions of any of the Loan Documents. If any
amount shall

22

--------------------------------------------------------------------------------


nevertheless be paid to Guarantor by Borrower or another guarantor prior to
payment in full of the Guaranteed Obligations, such amount shall be held in
trust for the benefit of Lender Party and shall forthwith be paid to Lender
Party to be credited and applied to the Guaranteed Obligations, whether matured
or unmatured. The provisions of this paragraph shall survive any satisfaction
and discharge of Borrower by virtue of any payment, court order or any
applicable law, except payment in full of the Guaranteed Obligations. Without
limiting the foregoing, Guarantor waives (i) all rights of subrogation,
reimbursement, indemnification, and contribution and any other rights and
defenses that are or may become available to Guarantor by reason of California
Civil Code Sections 2787 to 2855, inclusive; (ii) any rights or defenses
Guarantor may have with respect to its obligations as a guarantor by reason of
any election of remedies by Lender Party; and (iii) all rights and defenses that
Guarantor may have because Borrower’s debt is secured by real property. This
means, among other things, that Lender Party may collect from Guarantor without
first foreclosing on any real or personal property collateral pledged by
Borrower, and that if Lender Party forecloses on any real property collateral
pledged by Borrower (A) the amount of the debt may be reduced only by the price
for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (B) Lender Party may collect
from Guarantor even if Lender Party, by foreclosing on the real property
collateral, has destroyed any rights Guarantor may have to collect from
Borrower. This is an unconditional and irrevocable waiver of any rights and
defenses Guarantor may have because Borrower’s debt evidenced by the Note is
secured by real property. These rights and defenses include, but are not limited
to, any rights or defenses based upon Section 580a, 580b, 580d or 726 of the
California Code of Civil Procedure.
[Remainder of Page Intentionally Left Blank. Signature Page Follows.]



23

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.
GUARANTOR:
KBS REAL ESTATE INVESTMENT
TRUST, INC., a Maryland corporation





By:
/s/ David E. Snyder

David E. Snyder,
Chief Financial Officer


